DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hardware platform, network interface and northbound interface as recited in claim 1, and all means recited in claims 26 and 27, all must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is further objected to because of the following informalities:  
 	In the specification, paragraph [0208] recites “Example 23 includes an apparatus comprising means to perform the method of any of examples 12-22” and paragraph [0209] recites “Example 24 includes the apparatus of example 23, wherein the means comprise a processor and a memory”.  Both paragraphs are considered improper and misleading since each of the examples 12-22 is directed to one or more tangible, non-transitory computer-readable mediums with instructions, not a method.
Appropriate correction is required.
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:   
 	In each of claims 3 and 14, the terms of “GTP-ID” and “IP” should be further defined as to what they stand for.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: all means in claims 26 and 27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
Claim Rejections - 35 USC § 112
Claims 1-9, 11-16, 18, 19, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	The claimed feature of “a software defined networking controller, comprising a radio access network (RAN) control plane (CP) sniffer, and configured to: receive a control plane traffic offloading rule via a northbound interface, the traffic offloading rule configured to offload a class of traffic to the local server; operate the RAN CP sniffer to build a user-plane flow control message according to the offloading rule; and send the flow control message to the virtual switch” as recited in claim 1, contains subject matter which was not described in the original specification.  To be more specific, according to the specification, as originally filed, paragraph [0133] recites “RAN UP processing entity 916 provides a distributed gateway for edge computing. Embodiments of RAN UP processing entity 916 include an SDN controller 912, which includes a RAN control plane (CP) sniffer 908. RAN user plane processing entity 916 in one embodiment resides over the UP/CP interface between the RAN and the mobile core network (for example, S1 in LTE, as illustrated in FIGURE 5). RAN UP processing entity 916 includes one or more SDN switches 904, such as SDN switch 904-1 and SDN switch 904-2. Furthermore, RAN UP processing entity 916 may communicatively couple to one or more base stations, such as base station 928-1 and base station 928-2, which may be for paragraph [0134] recites “RAN CP sniffer 908 may act as a built-in plugin in SDN controller 912. It may be used to sniff the RAN signaling messages exchanged between the RAN and the mobile core network 920. This enables SDN controller to convert a bearer-level offloading policy (e.g., a bearer ID or APN) into an OpenFlow message that SDN switches 904 can use to build appropriate packet-level (user plane) OpenFlow rules. The northbound interface (NBI) is provided by the SDN controller to allow the mobile core network 920 or the local server to set the offloading policy. The NBI may also connect charging system 932 to report counting of the volume of the traffic offloaded to local servers 924-1 or 924-2.”, and paragraph [0135] recites “For example, RAN CP sniffer 908 may build a context for a specific UE from a control plane message. Control-plane level rules from the external entity may be received by SDN controller 912. By referring to the context extracted by RAN CP sniffer 908, SDN controller 912 is able to create a user-plane OpenFlow message matching the control-plane level rules. SDN controller 912 can then send the OpenFlow message to an SDN switch 904 (e.g., an open vSwitch (OVS)), which builds a traffic filtering rule based on the OpenFlow message. Packet fields used in the filtering rules may include, for example, GTP-ID, IP address, protocol ID, and port by way of nonlimiting example.”, which are entirely different from the claimed features of having “a software defined networking controller, comprising a radio access network (RAN) control plane (CP) sniffer, and configured to: receive a control plane traffic offloading rule via a northbound interface, the traffic offloading rule configured to offload a class of traffic to the local server; operate the RAN CP sniffer to build a user-plane flow control message according to the offloading rule; and send the flow control message to the virtual switch” as recited in claim 1, for enablement.
 	Claims 2-9 and 11 are rejected for depending on claim 1.
 	Claim 12 is rejected for substantially same reason as claim 1, except the claim is in one or more tangible, non-transitory computer-readable mediums (CRM) claim format.
 	Claims 13-16, 18 and 19 are rejected for depending on claim 12.
 	Claim 25 is also rejected for substantially same reason as claim 1, except the claim is in method claim format.
 	Claims 26 and 27 are rejected for depending on claim 25.
Claims 1-9, 11-16, 18, 19, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 8, it is unclear as to where the control plane traffic offloading rule is received from and what the control plane traffic offloading rule is consisted of.  Lines 8-9, “the traffic offloading rule” should be changed to -- the control plane traffic offloading rule -- for claim language consistency.  Line 11, “the offloading rule” should be changed to -- the control plane traffic offloading rule -- for claim language consistency.  Line 12, “the flow control message” should be changed to -- the user-plane flow control message -- for claim language consistency.
 	In claim 2, line 1, “the control plane offloading rule” should be changed to -- the control plane traffic offloading rule -- for claim language consistency.

 	In claim 4, line 1, “the flow control message” should be changed to -- the user-plane flow control message -- for claim language consistency.
 	In claim 5, line 1, claim 6, line 2, each term of “the user plane rule” lacks antecedent basis.
 	In claim 7, line 4, it is confusing and ambiguous for reciting “a removing a header”.  Line 5, “the header” has no clear antecedent.  Line 7, “the flow control rule” lacks antecedent basis.
 	In claim 8, line 1, “the user plane packet” has no clear antecedent since it is unclear as to whether it is referring to the encapsulated user plane packet or the original user plane packet.
 	In claim 9, line 2, it is unclear as to what the GTP-U encapsulation and decapsulation is applied to.
 	In claim 11, line 2, it is unclear as to how the RAN UPPE is coupled to the charging system and what purpose that the charging system serves.
 	Claims 12-16, 18 and 19 are rejected for substantially same reasons as claims 1-5, 7 and 8, except each claim is in one or more tangible, non-transitory computer-readable mediums (CRM) claim format.
 	Claim 25 is also rejected for substantially same reason as claim 1, except the claim is in method claim format.
 	In claim 26, line 1, it is confusing and ambiguous for reciting “apparatus comprising means to perform the method of claim 25” since it is unclear as to how many means are intended to be included to perform the method.
 	Claim 27 is rejected for depending on claim 26.
In view of the objections to the drawings and specification, and the rejections under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose, once the above objections and rejections are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Kempf et al., Roeland et al., Perras et al., McCann et al., Heinonan et al., Cheng et al. ‘583 & ‘780, Hahn, Shattil, Li et al. and Allan et al. are all cited to show the common feature of wireless data communication utilizing user plane, control plane and software defined network controller similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465